UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6392


JOHNNY RAY GAMBRELL,

                Petitioner - Appellant,

          v.

SC, STATE OF; WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:13-cv-02911-JMC)


Submitted:   May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Ray Gambrell, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney  General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johnny Ray Gambrell seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district    court      referred    this    case       to   a   magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                           The magistrate

judge recommended that relief be denied and advised Gambrell

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,    766 F.2d 841,    845-46     (4th    Cir.         1985);    see    also

Thomas v.     Arn,     474 U.S. 140    (1985).           Gambrell        has    waived

appellate review by failing to file objections after receiving

proper     notice.           Accordingly,       we   deny        a    certificate       of

appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately       presented      in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                DISMISSED



                                           2